DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9-11, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba (JP 2001000457 A).
	Re. Claim 1, Inaba discloses an applicator tip (Abstract, Fig. 5) fully capable of being used for application of oral care composition to an oral cavity (As cavities are present between elements 42, 5, and 41 it is capable of holding composition to be applied to the mouth) comprising: 
At least one external ridge (Fig. 5, label 5);
A plurality of internal ridges (Fig. 5, label 42); and 
A plurality of internal channels between the plurality of internal ridges (Fig. 5 wherein the areas between the internal ridges (42) would make channels), 
Wherein the at least one external ridge lies along at least a majority of a perimeter of the applicator tip (See Annotated Figure A of Fig. 1 to show the external ridge (5) being a majority of the applicator tip) such that the at least one external ridge forms an internal cavity for the oral care composition (Fig. 5 wherein the area between the external ridge (5) and the internal ridges (42) closer to the external ridge is considered to be the internal cavity in which oral care composition) and at least a portion of the perimeter of the applicator tip is free from the at least one external ridge (See Annotated Figure A of Fig. 1).

    PNG
    media_image1.png
    298
    481
    media_image1.png
    Greyscale

Annotated Figure A 
Regarding Claim 4-6, Inaba teaches the claimed applicator tip of claim 1 and further discloses a first portion of plurality of internal ridges are substantially straight (See Fig. 3 label 41 where the portion is shown to be substantially straight in this perspective of the internal ridge) and a second portion of the plurality of internal ridges are curved (Par. [0022] discloses the internal ridges being curved in the view seen in Fig. 3).  
Re. Claim 7, Inaba teaches the claimed applicator tip of claim 1 and further discloses the plurality of internal ridges comprises from about 2 to about 20 internal ridges (See Fig. 5, label 42 where there are 15 internal ridges).
Re. Claim 9, Inaba teaches the claimed applicator tip of claim 1 and further discloses the applicator tip is made from an elastomer (Par. [0008], [0016] and  [0027]). 
Re. Claim 10, Inaba teaches the claimed applicator tip of claim 1 and further discloses the elastomer is a thermoplastic elastomer, a styrenic, a copolyester, a polyurethane, a polyamide, a polyolefin blend, a polyolefin alloy, a reactor TPO, a polyolefin plastomer, a polyolefin elastomer, and/or combinations thereof (Par. [0016] discloses that the material the applicator tip can be compose of is polyester).
Re. Claim 11, Inaba discloses an applicator (Abstract, Fig. 1) fully capable of being used for application of oral care composition to an oral cavity (As cavities are present between elements 42, 5, and 41 it is capable of holding composition to be applied to the mouth) comprising: an applicator tip 3, the applicator tip comprising:
At least one external ridge (Fig. 5, label 5);
A plurality of internal ridges (Fig. 5, label 42); and 
A plurality of internal channels between the plurality of internal ridges (Fig. 5 wherein the areas between the internal ridges (42) would make channels), and
An applicator handle (Fig. 1, labels 1 and 2)
Wherein the at least one external ridge lies along at least a majority of a perimeter of the applicator tip (See Annotated Figure A of Fig. 1 to show the external ridge (5) being a majority of the applicator tip) such that the at least one external ridge forms an internal cavity for the oral care composition (Fig. 5 wherein the area between the external ridge (5) and the internal ridges (42) closer to the external ridge is considered to be the internal cavity in which oral care composition) and at least a portion of the perimeter of the applicator tip is free from the at least one external ridge (See Annotated Figure A of Fig. 1).
Regarding Claim 14-16, Inaba teaches the claimed applicator tip of claim 1 and further discloses a first portion of plurality of internal ridges are substantially straight (See Fig. 3 label 41 where the portion is shown to be substantially straight in this perspective of the internal ridge) and a second portion of the plurality of internal ridges are curved (Par. [0022] discloses the internal ridges being curved in the view seen in Fig. 3).  
Re. Claim 17, Inaba teaches the claimed applicator tip of claim 1 and further discloses the plurality of internal ridges comprises from about 2 to about 20 internal ridges (See Fig. 5, label 42 where there are 15 internal ridges).
Re. Claim 19, Inaba teaches the claimed applicator tip of claim 1 and further discloses the elastomer is a thermoplastic elastomer, a styrenic, a copolyester, a polyurethane, a polyamide, a polyolefin blend, a polyolefin alloy, a reactor TPO, a polyolefin plastomer, a polyolefin elastomer, and/or combinations thereof (Par. [0016] discloses that the material the applicator tip can be compose of is polyester).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (JP 2001000457 A) in view of Bohm (US Patent No. 11064786 B2).
	Re. Claim 2, Inaba teaches the claimed applicator tip of claim 1 and further discloses that the tip can be made of elastomeric material (Par. [0016]). However, Inaba is silent to the applicator tip to have a durometer of from about 45 A to about 75 A. 
	Bohm discloses an applicator tip in the same field of endeavor (Col. 5, lines 41-46 discloses the
different liquids the device may apply including it usage in the dental field and cosmetic field.) and
further discloses that the applicator tip (In this particular case, the applicator tip of Bohm comprises
supports- which can be seen in Fig. 5, label 541- that are made of elastomer material and discloses its
shore hardness) has a shore hardness of from 35 A to 90 A (Col. 4, lines 36 – 50) for the applicator tip to
be durable. As the range provided by Bohm encompasses the claimed durometer rating range, it would
obvious for someone of ordinary skill in the art to tighten the range to be 45 A to 75 A.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the applicator tip of Inaba to have a shore hardness of from
45 A to 75 A as taught by Bohm to allow the applicator tip to be more durable.
Re. Claim 12, Inaba teaches the claimed applicator of claim 11 and further discloses that the tip can be made of elastomeric material (Par. [0016]). However, Inaba is silent to the applicator to have a durometer of from about 45 A to about 75 A. 
	Bohm discloses an applicator tip in the same field of endeavor (Col. 5, lines 41-46 discloses the
different liquids the device may apply including it usage in the dental field and cosmetic field.) and
further discloses that the applicator tip (In this particular case, the applicator tip of Bohm comprises
supports- which can be seen in Fig. 5, label 541- that are made of elastomer material and discloses its
shore hardness) has a shore hardness of from 35 A to 90 A (Col. 4, lines 36 – 50) for the applicator tip to
be durable. As the range provided by Bohm encompasses the claimed durometer rating range, it would
obvious for someone of ordinary skill in the art to tighten the range to be 45 A to 75 A.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the applicator of Inaba to have a shore hardness of from
45 A to 75 A as taught by Bohm to allow the applicator tip to be more durable.
	Claim(s) 3, 13, 8, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (JP 2001000457 A) in view of Gavney (US 6820299 B2).
	Re. Claim 3, Inaba teaches the claimed applicator tip of claim 1; however, Inaba is silent to the applicator tip is colored. 
	Gavney discloses a dental cleaning device in the same field of endeavor and further discloses an applicator (Fig. 1b) that can be made to be a variety of colors to be particularly appealing to children (Col. 15, lines 13-17).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Inaba to be colored as taught by Gavney to provide means for children to be interested in using the dental cleaning device. 
Re. Claim 8, Inaba teaches the claimed applicator tip of claim 1; however, Inaba is silent to the at least one external ridge comprises a plateau. Inaba does disclose that the at least external ridge is a squeegee part (Par. [0035]).
	Gavney discloses a dental cleaning device in the same field of endeavor and further discloses an applicator (Fig. 1b) comprising squeegees with various shapes (Fig. 7a-7f, Col. 4, lines 29) including that of a plateau (Fig. 7e) to improve the capturing of material on the applicator.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external ridge of Inaba to have a plateau as taught by Gavney to improve the capturing on material on the appcliator during use. 
Re. Claim 13, Inaba teaches the claimed applicator tip of claim 11; however, Inaba is silent to the applicator tip is colored. 
	Gavney discloses a dental cleaning device in the same field of endeavor and further discloses an applicator (Fig. 1b) that can be made to be a variety of colors to be particularly appealing to children (Col. 15, lines 13-17).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Inaba to be colored as taught by Gavney to provide means for children to be interested in using the dental cleaning device. 
Re. Claim 18, Inaba teaches the claimed applicator tip of claim 11; however, Inaba is silent to the at least one external ridge comprises a plateau. Inaba does disclose that the at least external ridge is a squeegee part (Par. [0035]).
	Gavney discloses a dental cleaning device in the same field of endeavor and further discloses an applicator (Fig. 1b) comprising squeegees with various shapes (Fig. 7a-7f, Col. 4, lines 29) including that of a plateau (Fig. 7e) to improve the capturing of material on the applicator.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external ridge of Inaba to have a plateau as taught by Gavney to improve the capturing on material on the appcliator during use. 
Re. Claim 21, Inaba teaches the claimed applicator tip of claim 1 and further discloses the internal channels comprises a valley (See Fig. 3 wherein the spacing between the internal ridges (41) ae the valleys. However, Inaba is silent to a first distance from the valley to a peak of the at least one external ridge is greater than a second distance from the valley to a peak of one or more of the plurality of internal ridges.
Gavney discloses a dental cleaning device in the same field of endeavor and further discloses an applicator (Fig. 1b) comprising at least one external ridge (Fig. 11c, label 351), a plurality of internal ridges (Fig. 11c, labels 355, 357, and 359), and internal channels comprising valley (Fig. 11c, label 360 is an example of one channel and the entirety of the empty space is considered the valley). Further, Gavney further discloses a first distance from the valley to a peak of the at least one external ridge is greater than a second distance from the valley to a peak of one or more of the plurality of internal ridges (Fig. 11c where it shows the height of the external ridges is greater than the internal ridges. As such, the distance from the valley to the peak of the external ridge would be greater than the distance from the valley to the peak of the internal ridge. By having this design, it would improve the capturing and securement of material onto the applicator device during use. 
 It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external ridge and internal ridges of Inaba to have the external ridge being greater in height than the internal ridges as taught by Gavney to improve material capture. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/9/2022